[N THE UNITED STATES DISTRICT COURT
FOR TI‘IE SOUTI-IERN DISTRICT OF OHIO
WES'I`ERN I)IVISION
'Fotal Qna|ity Logislics, Ll..C,
i’laintii`i"(s),

Case Number: 1:19cv42
vs.

.ludge Susan J. Dlotl
Dustin bittrell, et al.,
Dei"endani(s).
ORDER

The Court has reviewed the Report and Reeomlnendation oi`United States Magistratc
Judge Stephanie K. Bowman filed on March 5, 2019 (Doc. 18), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been iiied thereto and that the
lime for filing such objection under Fed. R. Civ. P. ?2(b) expired Mareh 19_. 2019, hereby
ADOPTS said Report and Recommendation.

Accordingiy. 'I`otal Quality Logistic’s motion to remand this case to state court for lack of
federal jurisdiction (Doc. lO) is GRANTED. This case is REMANDED to Clcrmont Couniy
C.` ourt of`Connnon I’leas.

Whitewater Freight’s motion to stay discovery and dissolve the state court order (Doc. 2)

is DENIED without prejudice to renew the motion in the stale court following remand.

lT lS SO ORDERED.

/GLJM,Q. ZMZY/

Judg_e Suszm J. '{jlott
Unitecl States District Court

 

